


EXHIBIT 10.15


SECOND AMENDMENT TO THE
AMENDED AND RESTATED
OUTSIDE DIRECTORS STOCK BASED COMPENSATION PLAN


This Second Amendment to the Amended and Restated Outside Directors Stock Based
Compensation Plan (“Amendment”) is adopted by Black Hills Corporation
(“Company”) effective the 1st day of January, 2013.
1.
RECITALS.

This document is the Second Amendment to the Amended and Restated Outside
Directors Stock Based Compensation Plan which was adopted by the Company
effective the 1st day of January, 2013 (“Plan”). Under Section 11 of the Plan,
the Company reserved the right to amend, modify, or discontinue the Plan
provided only that any modification is not to reduce accrued and unpaid
benefits. The amendment hereunder does not reduce any accrued or unpaid
benefits.
2.
AMENDMENTS TO SECTION 4. ADDITIONS TO ACCOUNTS.

Section 4b of the Plan is amended and restated as follows:


b.
For the Quarter Period December 1, 2007 through February 29, 2008, each
Participant shall be entitled to a quarterly addition to their Account in the
amount determined by dividing the sum of $11,333.33 by the market price of the
Company common stock on February 29, 2008.



For the Quarter Period beginning March 1, 2008, and for the remainder of the
Plan year, and for each Plan year thereafter through November 30, 2010 each
Participant shall be entitled to a quarterly addition to his or her Account in
the amount of the number of Company common stock equivalents determined by
dividing the sum of $12,500 by the market price of the Company common stock on
the last day of the Quarter Period for each Quarter Period of the Plan Year that
the Participant is eligible for benefits.






--------------------------------------------------------------------------------




For the Quarter Period December 1, 2010 through February 28, 2011, each
Participant shall be entitled to a quarterly addition to their Account in the
amount determined by dividing the sum of $14,166.67 by the market price of the
Company common stock on February 28, 2011.


For the Quarter Period beginning March 1, 2011, and for the remainder of the
Plan year, and for each Plan year thereafter through November 30, 2012 each
Participant shall be entitled to a quarterly addition to his or her Account in
the amount of the number of Company common stock equivalents determined by
dividing the sum of $15,000 by the market price of the Company common stock on
the last day of the Quarter Period for each Quarter Period of the Plan Year that
the Participant is eligible for benefits.


For the Quarter Period December 1, 2012 through February 28, 2013, each
Participant shall be entitled to a quarterly addition to their Account in the
amount determined by dividing the sum of $17,500.00 by the market price of the
Company common stock on February 28, 2013.


For the Quarter Period beginning March 1, 2013, and for the remainder of the
Plan year, and for each Plan year thereafter, each Participant shall be entitled
to a quarterly addition to his or her Account in the amount of the number of
Company common stock equivalents determined by dividing the sum of $18,750 by
the market price of the Company common stock on the last day of the Quarter
Period for each Quarter Period of the Plan Year that the Participant is eligible
for benefits.


If a Participant is not an Outside Director for the entire Quarter Period, then
the Participant's addition for the quarter should be prorated for the number of
months that the Participant served as Outside Director.
3.
NO OTHER CHANGES.

Other than specifically set forth herein, all terms, conditions and provisions
of the Plan shall remain the same.




--------------------------------------------------------------------------------




Dated this 30th day of October, 2012.


BLACK HILLS CORPORATION






By /s/ David R. Emery        
Its Chairman, President and CEO


ATTEST:




/s/ Roxann R. Basham        
Secretary


(CORPORATE SEAL)




